Citation Nr: 1000746	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to January 
1963.  Further, the record reflects he had additional service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the claim.  Although other claims 
were also adjudicated by that decision, the Veteran only 
appealed the denial of service connection for a low back 
disorder.

The RO in Anchorage, Alaska, currently has jurisdiction over 
the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current low back disorder was incurred in or otherwise the 
result of his active military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in May, August 
and November 2006; all of these letters were clearly sent 
prior to the January 2004 rating decision that is the subject 
of this appeal.  Taken together, these letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the August 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the June 
2009 Board hearing.  The Board notes that the Veteran 
contended he was injured in a motor vehicle accident in 1962, 
that this accident was reported to the Sheriff's office; and 
that he received treatment from chiropractors in the late 
1960s.  However, he reported that the records from the 
Sheriff's office were destroyed, and that he could not 
remember the names of his chiropractors from the 1960s.  
Similarly, he testified that he is not in contact with the 
individual who was a fellow passenger in the purported motor 
vehicle accident, and that his efforts to locate him were 
unsuccessful.  VA has no obligation to seek evidence which 
the veteran acknowledges does not exist.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  Nothing indicates the Veteran 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  

The Board acknowledges that no VA medical examination was 
accorded to the Veteran in conjunction with this case.  
Nevertheless, the Board concludes that no development on this 
matter is warranted in this case.  As detailed below, there 
is no relevant complaint or clinical finding for a clinician 
to link the current low back disorder to the Veteran's 
military service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 
5 Vet. App. 177, 180 (1995).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

As already indicated above, the Veteran essentially contends 
that he injured his low back as a result of a motor vehicle 
accident while on active duty.  He has provided details as to 
the purported circumstances of this injury, including the 
fact that he initially believed only his stomach was injured 
in this accident.  He testified that he was with another 
medical corpsman at the time, and that they both checked each 
other out, and did not receive any other medical attention 
nor did he report it to his superiors.  Moreover, he 
indicated that he first sought treatment for his back in the 
mid-1960s, after his separation from service; he did not 
receive treatment during service or within his first post-
service year.

The Board acknowledges that the Veteran's service records 
confirm that he has medical training, in that his military 
occupational specialty (MOS) was that of an operating room 
technician, with related civilian occupation of physician's 
assistant (medical service).  This background must be taken 
into account when evaluating his contentions in this case.  
See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.).  Moreover, the competent medical 
evidence confirms he has a current low back disorder.  For 
example, a May 2008 MRI of his lumbar spine resulted in 
impression of moderate/severe L2-3 and Moderate L3-4 through 
L5-S1 level spondylosis, primarily due to broad-based 
disc/osteophyte bulging and facet hypertrophy, without 
descending nerve root impingements; multilevel high-grade 
lumbar neural foraminal narrowing, primarily due to lateral 
disc encroachments, with likely L2/L4/L5 left-sided exiting 
nerve root impingements; overall moderate lumbar neural 
foraminal narrowing, with equivocal L2/L4/L5 right-sided and 
L3 bilateral exiting nerve root impingements; and mild to 
sever disc, and severe overall facet lumbar degenerative 
disease.  It was also stated that the severe L2-3 
degenerative disc changes were likely post-traumatic in 
nature.

Despite the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is 
against a finding that the Veteran's current low back 
disorder was incurred in or otherwise the result of his 
active military service.  

A thorough review of the Veteran's service treatment and 
personnel records contain no entries which support a finding 
the Veteran was involved in a motor vehicle accident during 
active service, or otherwise injured his back therein.  
Moreover, his spine was evaluated as normal on his January 
1963 release to inactive duty examination, as well as on 
subsequent Reserve examinations conducted in April 1963, 
January 1964, January 1965, and October 1965.  Further, the 
Veteran did not indicate any back problems on Reports of 
Medical History completed in February 1963, January 1964, 
January 1965, and October 1965.  In this case, the Veteran's 
medical background and MOS is of particular significance 
because it meant he had the knowledge and training to 
affirmatively identify a back problem if one were in 
existence at that time.

In short, the service treatment records reflect that upon 
competent medical evaluation subsequent to the time of the 
purported motor vehicle accident the Veteran's spine was 
consistently evaluated as normal; and he did not report any 
such problem(s) even though he would be expected to do so 
given his medical background.  The Board also notes the 
Veteran testified at his June 2009 hearing that he was a 
state trooper in the 1970s, and passed physical examinations 
in that capacity.  Moreover, the first competent medical 
evidence of a low back disorder appears to be decades after 
the Veteran's separation from active service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

The Board also finds it significant that the post-service 
medical records all indicate treatment for back problems in 
conjunction with post-service injuries/incidents.  For 
example, a September 2006 private treatment summary noted 
that the Veteran initially present for treatment of low back 
pain in March 1982 of unknown origin; that between that date 
and August 1995 he was a regular patient; that he was injured 
in a December 1989 motor vehicle accident; as well as on-the-
job injuries in October 1993 and September 1994.  This 
treatment summary is consistent with the treatment records 
themselves.  Subsequent records show further back injuries in 
2000 and 2001.  In pertinent part, records from October 2001 
noted that earlier that year he had 2 episodes where he 
slipped and fell on the ice and water and strained his back.  
He also reported that approximately 2 weeks later, one of his 
show dogs jumped up on him and he developed increased back, 
thigh, and then leg pain.  A December 2004 physical therapy 
assessment note he reported he had had low back pain since a 
slip on a garage floor in April 2000.  None of the records 
associated with these injuries note a history of any in-
service back injury.

In view of the foregoing, the Board finds the Veteran's 
account of his purported in-service motor vehicle accident is 
inconsistent with, and actually contradicted by the other 
evidence of record.  Therefore, the Veteran's account of this 
injury is not credible.  As such, to find that the current 
low back disorder is causally related to service is not 
supported by the evidence.  

The Board further notes that even if it were to accept the 
Veteran's account of the purported in-service motor vehicle 
accident as true the claim would still be denied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
For example, the Veteran's own testimony is that he was 
evaluated by a fellow medical corpsman at the scene of the 
accident who found no indication of any back injury.  Even if 
the Veteran did sustain such an injury, the fact that his 
back was consistently evaluated as normal for years after the 
time of this purported injury, as detailed above, indicates 
it was an acute and transitory injury, and did not develop a 
chronic disability at that time.  This finding is further 
supported by the fact that the Veteran's own testimony 
suggests his back symptomatology developed after service, 
when he purportedly first sought treatment from chiropractors 
in the mid- to late 1960s.

The Board also notes that given the lack of any competent 
medical evidence detailing the extent of the purported in-
service injury and for decades thereafter, to include 
radiographic studies detailing the extent of any trauma to 
the spine, any competent medical opinion based upon the 
Veteran's testimony alone, even with his medical background, 
would be speculative at best.  An award of service connection 
may not be based on resort to speculation or remote 
possibility.  See 38 C.F.R. 
§ 3.102 (By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for low back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to this claim must 
be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


